Per Curiam.
Appeal from an order of the Family Court of Madison County (Humphreys, J.), entered May 26, 1988, which granted petitioner’s application, in a proceeding pursuant to Family Court Act article 4, part 5, to enforce a support order, and committed respondent to jail.
Petitioner commenced this proceeding by alleging that respondent failed to obey a lawful order of support pursuant to Family Court Act § 453. Following a hearing, respondent was found to have willfully failed to obey an order of support and he was committed to jail pursuant to Family Court Act § 454 (3) (a). Respondent filed a notice of appeal from the order of commitment but proceeded to serve his sentence so that he is no longer incarcerated. Since imprisonment pursuant to Family Court Act § 454 (3) (a) is in the nature of punishment for civil contempt (see, e.g., Hymowitz v Hymowitz, 149 AD2d 568) and completion of the jail term for a civil contempt renders the matter moot (see, Ward v Ward, 71 AD2d 854), we must dismiss the appeal.
Appeal dismissed, as moot, without costs. Mahoney, P. J., Kane, Mikoll, Yesawich, Jr., and Levine, JJ., concur.